DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 02/18/2021 has been entered.  Claims 1 and 3-16 are pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutcher et al.  (US 5511715 A) in view of Cunningham (US 4323127 A) and further in view of Krondorfer et al. (US 20100213232 A1).
Regarding claims 1, 8, and 13-14, Crutcher et al. discloses an electric motor (M) having a motor housing (11/12, col. 7, lines 26-35), and 
a driver blade (40) adapted to drive a fastener into a workpiece (col. 7, lines 50-67),
wherein the flywheel (30) adapted to impart a force upon the driver blade (40) when a portion of the flywheel (30) contacts a portion of the driver blade and wherein the flywheel is free of contact with the motor housing,  (fig. 5, col. 2, lines 17-25, col. 3, lines 1-15, col. 7, lines 26-50, col. 11, lines 19-41)
Crutcher et al. states:  “driveshaft 22 is interconnected between the motor and the flywheel for purposes of rotating the flywheel when the motor is electrically driven. The driveshaft 22 extends through the handle 12 from the motor "M" at the rear end 14, through the front end 13 of the handle, and to the flywheel mounted in the housing 11” (col. 7, lines 42-49).
Crutcher et al. fails to disclose at least a portion of the flywheel is coupled to the rotor shaft, overlaps at least a portion of the electric motor, a flywheel body having a flywheel inner circumference, the flywheel also having a cup shape and an open end, wherein at least a portion of the electric motor is surrounded by and radially within the flywheel inner 
Crutcher et al. states:  "the flywheel is rotated at a speed which provides sufficient rotational inertia such that, when coupled to the fastener driver, there is sufficient power to drive a long framing fastener into a target. For example, a typical framing fastener is about 31/2" to 4" long and may require up to 50 horsepower to drive it full length into wood (col. 2, lines 17-25)… given the mechanical and dimensional specifications of the flywheel and knowing the driving forces which must be applied by the tool, the range of required angular speeds of the flywheel can be determined (col. 2, lines 58-61)… flywheel 30 of the present invention weighs about 0.87 pounds with a movement of inertia from axis 31 of about 4.016.times.10.sup.-4 ft.-lbs.sec..sup.2. Of course, varying flywheel configurations, weights, weight distribution and speeds can be used to satisfy a variety of applications (col. 11, lines 28-34).

the additional weight and overhanging position of the flywheel, a hub 110 of which is mounted on the end of shaft enlargement 107” (col. 11, lines 10-20)
Krondorfer teaches a nailer power tool comprising an electric motor (114) having a rotor shaft (152); the rotor shaft coupled to a flywheel (160, [0026], fig. 6); the flywheel having an overlapping portion which is over at least a portion of the motor (fig. 6 the flywheel 160 is over the motor); the flywheel adapted to impart energy from the flywheel [0041] when contacted by a driver blade (170 [0041]) which has a driving action energized by a transfer of energy from contact with the flywheel ([0041]) and Krondorfer teaches having the motor and flywheel configured to achieve desired operating/speed characteristics (0038-39, 0050-0051]. 
A person of ordinary skill in the art, upon reading the Crutcher et al., would have recognized the desirability of having a flywheel coupled to the rotor shaft, overlaps at least a portion of the electric motor, a flywheel body having a flywheel inner circumference, the flywheel also having a cup shape and an open end, wherein at least a portion of the electric motor is surrounded by and radially within the flywheel inner circumference, a portion of the flywheel body overlaps at least a portion of the electric motor, said flywheel having an overlapping portion for the desired torque as taught In re Aller, 105 USPQ 233.  
Regarding claims 3-4, 7, 9-12, and 15-16, Crutcher et al. discloses a plurality drive speeds including speeds between 10 m/s to 30 m/s and teaches flywheel speeds of 7k rpm to 15k rpm (col. 11, lines 19-41, claims 
Modified Crutcher et al. teaches the claimed invention except for the specific ranges of values listed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system and size of the flywheel of Modified Crutcher et al. such that the operating parameters as claimed are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutcher et al.  (US 5511715 A) in view of Cunningham (US 4323127 A) in view of Krondorfer et al. (US 20100213232 A1) and further in view of Bouyoucos et al. (US 4166507 A).
Regarding claims 5-6, Crutcher et al. teaches varying the mass for the blade and flywheel for driving a fastener (col. 2, lines 1-67, col. 3, lines 1-67, col. 11, lines 19-41).  Modified Crutcher et al. fails to explicitly discloses the mass of the driver blade is 80g or greater, in a range of 80 g to 200 g.
Bouyoucos et al. teaches an impact mechanism (10) having a socket (52) and gear/anvil 73 with splines (80/82) and hammer (16) with a hex fastener (68, col. 3, lines 50-67-col. 4, lines 1-67) and modifying the mass of the hammer to transfer the desired energy (col 4, lines 15-25, col. 5, lines 1-67).
Bouyoucos et al. states:  “In order to match such a wide variety of rock, the impact mechanism consisting of the oscillating hammer 16 with mass M.sub.H and the hydraulic force pulse coupler with a stiffness K.sub.s must be designed to efficiently couple the kinetic energy of the hammer to the load. The load consists of the shank 52, drill steel 68 …provide a hammer mass and spring stiffness in the preferred range for efficiently transferring energy to the formation may be better understood from the following example in which the use of a four wing 13/8" drill bit and 7/8" hex drill rod is considered (col. 5, lines 11-38)
Given the suggestion and teachings of Crutcher et al. of varying the mass for the blade and flywheel for driving a fastener, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mass of the driver blade is 80g or greater, in a range of 80 g to 200 g for efficiently transferring energy needed as taught by Bouyoucos et al. and since it has been held discovering the optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant’s arguments, see remarks, filed 09/10/2020, with respect to the amended claims have been fully considered and are persuasive.  The prior art has been reviewed the newly added amended limitations were found in Cunningham. Cunningham teaches a power tool, comprising: an electric motor (m and m’) having a rotor shaft (93) coupled to a flywheel (F and F’) having a flywheel coupled to the rotor shaft (at 107), overlaps at least a portion of the electric motor (figs. 2 and 9), a flywheel body having a flywheel inner circumference (inside 115, figs. 2 and 9), the flywheel also having a cup shape and an open end, wherein at least a portion of the 

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific structural orientation and relationship of the flywheel to motor, flywheel being “away” from the fan) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The phrase “at least a portion of the electric motor is surrounded by and radially within the flywheel inner circumference and a portion of the flywheel body overlaps at least a portion of the electric motor” is not limited to any particular amount, shape, and/or orientation.  The terms “portion”, “within” and “overlap” are not limited to any particular amount, shape, and/or orientation.  Since “portion” can be any part/amount of a structure it is not limited to any particular part or portion or size.   Also, the term “fan” is not being claimed.  Examiner contends that Cunningham teaches a flywheel coupled to the rotor shaft (at 107), overlaps at least a portion of the electric motor (figs. 2 and 9), a flywheel body having a flywheel inner circumference (inside 115, figs. 2 and 9), at least a portion of the electric motor is surrounded by and radially within the flywheel inner circumference, a portion of the flywheel body overlaps at least a portion of the electric motor (inside rim 115 is open and overlaps the motor, col. 11, lines 10-20, figs. 2 and 9); said flywheel having an overlapping portion (fig. 9) which is over at least a portion of said motor (col 2 lines 20-30).  As discussed above, a person of ordinary skill in the art, upon reading the Crutcher et al., would have recognized the desirability of having a flywheel coupled to the rotor shaft, overlaps at least a portion of the electric motor, a flywheel body having a flywheel inner circumference, the flywheel also having a cup shape and an open end, wherein at least a portion of the electric motor is surrounded by and radially within the flywheel inner circumference, a portion of the flywheel body overlaps at least a portion of the electric motor, said flywheel having an overlapping portion for the desired torque as taught by Cunningham.  Examiner suggests using more geometric/orientation terms and specific locations/connections rather than generic/broad terms such as “away”, “portion”, “within” and “overlap” that give a wide range of possibilities to match the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150096776 A1 – flywheel with inertia of .10 g*m^2 or greater (.294 g*m^2, [0112]- note 1 g*m^2 = 0.0001019716213 kg-m/s^2).
US 20090294508, US 20090294505, US 20090032567 – flywheel(s) on motor shaft overlapping all of motor
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731